Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Charles M. Dauber, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of American Electric Technologies,Inc. on Form10-Q for the fiscal quarter ended September 30, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such Form10-Q fairly presents in all material respects the financial condition and results of operations of American Electric Technologies,Inc. November 14, 2016 By: /s/ Charles M. Dauber Charles M. DauberPrincipal Executive Officer I, William B. Brod, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of American Electric Technologies,Inc. on Form10-Q for the fiscal quarter ended September 30, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such Form10-Q fairly presents in all material respects the financial condition and results of operations of American Electric Technologies,Inc. November 14, 2016 By: /s/ William B. Brod William B. Brod Principal Financial Officer
